UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 25, 2016 Stericycle, Inc. (Exact name of registrant as specified in its charter) Delaware 1-37556 36-3640402 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 28161 North Keith Drive Lake Forest, Illinois 60045 (Address of principal executive offices including zip code) (847) 367-5910 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. We held our 2016 Annual Meeting of Stockholders on May 25, 2016, at the DoubleTree Hotel Chicago O’Hare Airport-Rosemont, Rosemont, Illinois 60018. At the meeting, stockholders voted on the following matters: the election to our Board of Directors of the 10 nominees for director named in the proxy statement for the annual meeting; approval of the Stericycle, Inc. Canadian Employee Stock Purchase Plan; ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for 2016; an advisory vote to approve executive compensation as disclosed in the proxy statement for the annual meeting (the “say-on-pay” vote); a stockholder proposal on an independent Board Chairman; and a stockholder proposal entitled “Shareholder Proxy Access.” The results of this voting were as follows: Election of Directors For Against Abstain Broker Non-Vote Mark C. Miller Jack W. Schuler Charles A. Alutto Lynn D. Bleil Thomas D. Brown Thomas F. Chen Rod F. Dammeyer William K. Hall John Patience Mike S. Zafirovski Approval of Canadian Employee Stock Purchase Plan For Against Abstain Broker Non-Vote Ratification of Appointment of Ernst & Young LLP For Against Abstain Broker Non-Vote Say-on-Pay Vote For Against Abstain Broker Non-Vote Stockholder Proposal on an Independent Board Chairman For Against Abstain Broker Non-Vote Stockholder Proposal Entitled “Shareholder Proxy Access” For Against Abstain Broker Non-Vote SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: May 31, 2016 Stericycle, Inc. By: /s/ Daniel V. Ginnetti Daniel V. Ginnetti Executive Vice President and Chief Financial Officer
